Citation Nr: 0831041	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 20 
percent for mechanical low back strain with degenerative 
disc disease.

2.	Entitlement to an initial evaluation in excess of 10 
percent for right knee lateral meniscus tear status post 
arthroscopic repair. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 2004 
to June 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge at a July 2007 hearing held at the 
RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.	The veteran's low back disorder, mechanical low back 
strain with degenerative disc disease, is manifested by 
forward flexion limited by pain to 65 degrees and 
extension limited to 15 degrees; there is no objective 
evidence of incoordination, weakness of the lumbar spine, 
lack of endurance, ankylosis or incapacitating episodes 
having a total duration of at least four weeks in a 
twelve-month period, nor is there evidence of any 
associated neurological disabilities.

2.	The veteran's right knee disability, lateral meniscus tear 
status post arthroscopic repair, is manifested by range of 
motion from 0 degrees of extension to 130 degrees of 
flexion and slight lateral instability.  There is no 
evidence of ankylosis; subluxation or more than slight 
laxity; or impairment to the tibia or fibula.



CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 20 
percent for mechanical low back strain with degenerative 
disc disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237 and 5243, General Rating Formula for Diseases 
and Injuries of the Spine (2007).

2.	The criteria for an initial evaluation in excess of 10 
percent for lateral meniscus tear of the right knee status 
post arthroscopic repair have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2007).

3.	The criteria for a separate initial evaluation of 10 
percent for slight lateral instability of the right knee 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2005.  
The RO's July 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Omaha VA 
Medical Center (VAMC) have also been obtained.  The veteran 
has provided records from Boone County Medical Center.  He 
has not identified any additional records that should be 
obtained prior to a decision.  The veteran was afforded VA 
examinations in August 2005 and April 2006.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Low Back Disability

The veteran's lumbar spine disability is rated as 20 percent 
disabling according to 38 C.F.R. § 4.71a, Diagnostic Code 
5242, which is applicable to degenerative arthritis of the 
spine disease.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 
5243, relating to intervertebral disc syndrome, is 
potentially applicable to the veteran's claim.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Finally, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 20 percent evaluation when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (2).

The veteran has been assigned an initial 20 percent 
evaluation for his lumbar spine disability.  Having 
considered the evidence of record, the Board finds that the 
veteran is not entitled to an initial evaluation in excess of 
20 percent for his lumbar spine disability at any point 
during the appeal period.  In this regard, the Board notes 
that the veteran's lumbar spine disability is manifested by 
subjective complaints of pain, difficulty standing and 
sitting and fatigability and objective evidence of 
degenerative disc disease with flexion limited by pain to 65 
degrees and extension limited by pain to 15 degrees.  There 
is no evidence of ankylosis of the thoracolumbar spine or the 
entire spine, nor is there evidence of incapacitating 
episodes having a total duration of at least four weeks 
during a twelve-month period.

With regards to range of motion testing, an August 2005 VA 
examination, taking into account pain, noted the veteran as 
having forward flexion from zero to 65 degrees and extension 
from zero to 15 degrees, left and right lateral flexion from 
zero to 10 degrees bilaterally and full left and right 
lateral rotation from zero  to 10 degrees bilaterally.  The 
examiner found no additional limitation of motion due to 
fatigue, weakness, or lack of endurance.  An April 2006 VA 
examination also noted the veteran as having forward flexion 
limited by pain to 65 degrees, extension limited to 15 
degrees, left and right lateral flexion limited to 10 degrees 
bilaterally and left and right lateral rotation limited to 10 
degrees bilaterally with no additional limitation of motion 
due to fatigue, weakness, or lack of endurance.

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the veteran 
is not entitled to an evaluation greater than 20 percent for 
orthopedic manifestations of her lumbar spine disability.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  An evaluation greater than 20 percent 
is not warranted as there is no medical evidence of forward 
flexion of the lumbar spine limited to 30 degrees or less.  
Id.  In addition, there is no objective evidence of ankylosis 
of the lumbar spine or of the entire spine during this 
period.  Id.

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 20 percent under the schedular 
criteria for intervertebral disc syndrome. See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  However, a higher evaluation is 
not warranted because there is no competent medical evidence 
of incapacitating episodes with a total duration of at least 
four weeks during a twelve-month period.  

In light of the above, the Board finds that the veteran is 
not entitled to an initial evaluation in excess of 20 percent 
for his service-connected lumbar spine disability.  The Board 
has considered whether the benefit of the doubt rule applies 
to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, a preponderance of the evidence is against a higher 
evaluation; thus, this rule does not apply and the claim for 
an increased initial evaluation for mechanical low back 
strain with degenerative disc disease must be denied.

Finally, the Board has also considered whether a separate 
evaluation for neurological disability is warranted.  
However, the Board finds that no such evaluation is 
warranted.  In this regard, the Board observes that both the 
August 2005 and April 2006 VA examination reports note the 
veteran stated that he has never suffered from numbness, 
paresthesia, leg or foot weakness or bowel or bladder 
impairment due to his low back disability.  Furthermore, the 
April 2006 VA examination report notes a normal sensory and 
reflex examination of the lower extremities bilaterally.  
Thus, the Board finds that a separate evaluation for 
neurological disability is not warranted.

Right Knee Disability

The veteran is currently service-connected for lateral 
meniscus tear status post arthroscopic repair, evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  He contends that his right knee 
disability is currently characterized by instability and 
limitation of motion due to pain.  As such, he contends that 
he is entitled to a disability rating in excess of 10 percent 
for his service-connected right knee disability. 

In the present case, the veteran's right knee disability is 
currently rated under Diagnostic Code 5260 for limitation of 
flexion of the right knee.  The veteran is not, however, 
separately rated under Diagnostic Code 5261 for limitation of 
extension of the knee or under Diagnostic Code 5257 for 
instability of the right knee.  Under such circumstances, the 
Board will therefore consider (1) whether the veteran is 
entitled to a rating in excess of 10 percent for any 
limitation of motion of the right knee for the period on 
appeal, and (2) whether the veteran is entitled to a separate 
rating for any instability of the right knee.  

With respect to limitation of motion, normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  38 C.F.R. § 4.71, Plate II (2007).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent.  An August 2005 VA 
examination report indicates that the veteran's right knee 
had flexion limited to 130 degrees and full extension to 0 
degrees.  Although the veteran reported intermittent 
stiffness and pain, the examination report notes range of 
motion was not additionally limited by pain or repetitive 
motion.  There was no evidence of abnormal weight bearing and 
the veteran's gait was normal.  At an April 2006 VA 
examination, examination again revealed flexion to 130 
degrees and full extension to zero degrees, with no 
additional loss of motion due to pain or repetitive use.
 
The Board notes that neither of the veteran's examinations 
reveals flexion limited to 30 degrees or extension limited to 
10 degrees.  Furthermore, the veteran has produced no 
competent evidence to indicate a higher evaluation is 
warranted.  Thus, the Board finds that the veteran is not 
entitled to an evaluation in excess of 10 percent for 
limitation of flexion pursuant to Diagnostic Code 5260 or to 
a separate compensable rating for limitation of extension 
under the schedular criteria of Diagnostic Code 5261 at any 
time during the appeal period.  

With respect to instability of the knee, Diagnostic Code 5257 
provides for a 10 percent evaluation where there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assigned where there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation where there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

In reviewing the evidence of record, the Board finds that a 
separate 10 percent evaluation under Diagnostic Code 5257 is 
warranted for slight instability of the right knee, as the 
veteran's complaints of instability are supported by the 
objective clinical findings.  In this regard, the Board 
observes that both the August 2005 and April 2006 VA 
examination reports note the veteran suffers from instability 
of the right knee.  

However, the Board finds that a separate evaluation in excess 
of 10 percent for instability of the right knee is not 
warranted.  In this regard, the Board observes that that the 
April 2006 VA examination report notes the veteran's right 
knee will give way on average once a week.  In addition, as 
noted above, both VA examination reports note no abnormal 
weight bearing or abnormal gait, and there is no evidence 
indicating the veteran is required to wear a knee brace or 
assistive aids for walking.  Accordingly, the Board finds 
that a separate evaluation of 10 percent, but no more, is 
warranted under Diagnostic Code 5257 due to slight lateral 
instability.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected right knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

The Board acknowledges the veteran's statements that his 
right knee disability is worse than the assigned 10 percent 
rating for limitation of motion.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected right knee disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2007).  

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent for limitation of 
motion of the right knee, the benefit-of-the-doubt rule does 
not apply, and this portion of the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, as noted 
above, the evidence of record includes objective findings of 
slight lateral instability of the right knee.  As such, the 
Board finds that a separate evaluation of 10 percent is 
warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.


ORDER

An increased initial evaluation in excess of 10 percent for 
limitation of motion due to lateral meniscus tear of the 
right knee status post arthroscopic repair is denied.

A separate evaluation of 10 percent, but not greater, for 
lateral instability of the right knee is granted, subject to 
laws and regulations governing the payment of monetary 
benefits.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


